


Exhibit 10.6

 

[g52352kqi001.jpg]

VERTEX PHARMACEUTICALS INCORPORATED

 

130 WAVERLY STREET · CAMBRIDGE, MA 02139-4242

 

TEL. 617.444.6100 · FAX 617.444-6483

 

http://www.vrtx.com

 

 

 

February 5, 2010

 

Lisa Kelly-Croswell

40 Wyman Road

Lexington, MA  02420

 

RE:          Amended and Restated Change of Control Agreement

 

Dear Lisa:

 

Your expertise, reputation and position make you a key member of the senior
management team of Vertex Pharmaceuticals Incorporated (the “Company”).  As a
result, the Company would like to provide you with the following “change of
control” benefit to help ensure that in the event the Company becomes involved
in a “change of control” transaction, there will be no distraction from your
attention to the needs of the Company.  This Amended and Restated Change of
Control Agreement (this “Agreement”) amends and restates, effective as of the
date written above, that certain Change of Control Agreement made and entered
into as of February 11, 2008, as amended by that certain Amendment to Change of
Control Agreement entered into as of December 29, 2008, by and between you and
the Company.

 

I.                                         Definitions.  For the purposes of
this Agreement, capitalized terms shall have the following meaning:

 

1.               “Base Salary” shall mean your annual base salary in effect
immediately prior to a Change of Control (as such term is defined in Section I.3
below).

 

2.               “Cause” shall mean:

 

(a)                                  your conviction of a felony crime of moral
turpitude;

 

(b)                                 your willful refusal or failure to follow a
lawful directive or instruction of the Company’s Board of Directors or the
individual(s) to whom you report, provided that you receive prior written notice
of the directive(s) or instruction(s) that you failed to follow, and provided
further that the Company, in good faith, gives you thirty (30) days to correct
any problems and further provided if you correct the problem(s) you may not be
terminated for Cause in that instance;

 

(c)                                  in carrying out your duties you commit
(i) willful gross negligence, or (ii) willful gross misconduct, resulting in
either case in material harm to the Company, unless such act, or failure to act,
was believed by you, in good faith, to be in the best interests of the Company;
or

 

(d)                                 your violation of the Company’s policies
made known to you regarding confidentiality, securities trading or inside
information.

 

--------------------------------------------------------------------------------


 

3.               “Change of Control” shall mean that:

 

(a)                                  any “person”  or “group” as such terms are
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“Act”), becomes a beneficial owner, as such term is used in Rule 13d-3
promulgated under the Act, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the outstanding securities
of the Company, as the case may be, having the right to vote in the election of
directors; or

 

(b)                                 all or substantially all the business or
assets of the Company are sold or disposed of, or the Company or a subsidiary of
the Company combines with another company pursuant to a merger, consolidation,
or other similar transaction, other than (i) a transaction solely for the
purpose of reincorporating the Company or one of its subsidiaries in a different
jurisdiction or recapitalizing or reclassifying the Company’s stock; or (ii) a
merger or consolidation in which the shareholders of the Company immediately
prior to such merger or consolidation continue to own at least a majority of the
outstanding voting securities of the Company or the surviving entity immediately
after the merger or consolidation.

 

4.               “Disability” shall mean a disability as determined under the
Company’s long-term disability plan or program in effect at the time the
disability first occurs, or if no such plan or program exists at the time of
disability, then a “disability” as defined under Internal Revenue Code
Section 22(e)(3).

 

5.               “Good Reason” shall mean that within ninety (90) days prior to
a Change of Control, or within twelve (12) months after a Change of Control, one
of the following events occurs without your consent:

 

(a)                                  You are assigned to material duties or
responsibilities that are inconsistent, in any significant respect, with the
scope of duties and responsibilities associated with your position and office
immediately prior to the Change of Control (provided that such reassignment of
duties or responsibilities is not for Cause, due to your Disability or at your
request);

 

(b)                                 You suffer a material reduction in the
authorities, duties, or job title and responsibilities associated with your
position and office immediately prior to the Change of Control, on the basis of
which you make a good faith determination that you can no longer carry out your
position or office in the manner contemplated before the Change of Control
(provided that such reduction in the authorities, duties, or job title and
responsibilities is not for Cause, due to your Disability or at your request);

 

(c)                                  your annual base salary is decreased below
the Base Salary;

 

(d)                                 the principal offices of the Company, or the
location of the office to which you are assigned at the time this Agreement is
entered into, is relocated to a place thirty-five (35) or more miles away,
without your agreement; or

 

2

--------------------------------------------------------------------------------


 

(e)                                  following a Change of Control, the
Company’s successor fails to assume the Company’s rights and obligations under
this Agreement.

 

provided that Good Reason shall not exist unless and until within 30 days after
the event giving rise to Good Reason under any of (a) through (e) above has
occurred, you deliver a written termination notice to the Company stating that
an event giving rise to Good Reason has occurred and identifying with reasonable
detail the event that you assert constitutes Good Reason under any of
(a) through (e) above and the Company fails or refuses to cure or eliminate the
event giving rise to Good Reason on or within 30 days after receiving your
notice.  To avoid doubt, the termination of your employment would become
effective at the close of business on the thirtieth day after the Company
receives your termination notice, unless the Company cures or eliminates the
event giving rise to Good Reason prior to such time.

 

6.               “Termination Date” shall mean the last day of your employment
with the Company.

 

II.                                     Severance Benefits upon Change of
Control. If:

 

(A)                     your employment is terminated by the Company (except for
termination for Cause or due to a Disability) and the Termination Date is within
90 days prior to a Change of Control or within 12 months after a Change of
Control; or

 

(B)                       you, of your own initiative, (i) terminate your
employment for Good Reason (in accordance with the notice and cure provisions
set forth in Section I.5 above) and (ii) the event giving rise to Good Reason
occurs within 90 days prior to a Change of Control or within 12 months after a
Change of Control;

 

then, in exchange for a general release executed by you within 30 days of your
Termination Date of all claims against the Company, its subsidiaries, and its
and their officers, directors and representatives, in a form satisfactory to the
Company, you shall receive the following benefits:

 

1.                                  Severance Payment.  The Company shall make a
cash payment (the “Severance Payment”) to you in an amount equal to:

 

(a)                                  your annual base salary (provided, however,
that if you terminate your employment for Good Reason based on a reduction in
your annual base salary, then the annual base salary to be used in calculating
the Severance Payment shall be your annual base salary in effect immediately
prior to such reduction in annual base salary) plus your target bonus under any
bonus program applicable to you for the year in which the Termination Date
occurs;  plus

 

(b)                                 a pro rata portion of your target bonus for
the portion of the year in which the Termination Date occurs under any bonus
program applicable to you; plus

 

3

--------------------------------------------------------------------------------


 

(c)                                  all cash incentive compensation awards
earned by you but not paid prior to the Termination Date; provided that, if a
fiscal year has been completed and the incentive award for such fiscal year has
not been determined, the incentive compensation for such completed fiscal year
shall equal the target bonus for such fiscal year.

 

Except with respect to any portion of the Severance Payment that is delayed as
set forth in this paragraph, the Severance Payment shall be made in cash within
ten days after the execution by you of the general release referred to above and
expiration without revocation of any applicable revocation periods under such
general release (or, if the Change of Control resulting in your becoming
entitled to such benefits occurs after such execution and expiration, within ten
days after the Change of Control).  The Severance Payment shall be divided into
two portions, consisting of a portion that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and a
portion, if any, that does constitute nonqualified deferred compensation. If you
are a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code,
the commencement of the delivery of any such payments that constitute
nonqualified deferred compensation payable upon a “separation from service”
under Section 409A(a)(2)(A)(i) of the Code will be delayed until the first
business day that is more than six months after your Termination Date.  The
determination of whether, and the extent to which, any of the payments to be
made to you hereunder are nonqualified deferred compensation shall be made after
the application of all applicable exclusions, including those set forth under
Treasury Reg. § 1.409A-1(b)(9). Any payments that are intended to qualify for
the exclusion for separation pay due to involuntary separation from service set
forth in Reg. §1.409A-1(b)(9)(iii) must be paid no later than the last day of
the second taxable year following the taxable year in which the Termination Date
occurs.  To the extent that the termination of your employment does not
constitute a separation of service under Section 409A(a)(2)(A)(i) of the Code
(as the result of further services that are reasonably anticipated to be
provided by you to the Company at the time your employment is terminated), the
payment of any non-qualified deferred compensation will be further delayed until
the first business day that is more than six months after the date of a
subsequent event constituting a separation of service under
Section 409A(a)(2)(A)(i) of the Code.

 

2.                                  Accelerated Vesting.

 

(a)                   Stock options for the purchase of the Company’s securities
held by you as of the Termination Date and not then exercisable shall
immediately become exercisable in full.  The options to which this accelerated
vesting applies shall remain exercisable until the earlier of (a) the end of the
90-day period immediately following the later of (i) the Termination Date or
(ii) the date of the Change of Control and (b) the date the stock
option(s) would otherwise expire; and

 

(b)                  the Company’s lapsing repurchase right with respect to
shares of restricted stock held by you shall lapse in full (subject to your
making satisfactory arrangements with the Company providing for the payment to
the Company of all required withholding taxes).

 

4

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this Agreement, the terms of any
option agreement or restricted stock agreement shall govern the acceleration, if
any, of vesting or lapsing of the Company’s repurchase rights and period of
exercisability of such awards, as applicable, except to the extent that the
terms of this agreement are more favorable to you.

 

3.                                  Continued Insurance Coverage. If COBRA
coverage is elected by you, the Company shall pay the cost of insurance
continuation premiums on your behalf (whether or not covered by COBRA) to
continue standard medical, dental and life insurance coverage for you (or the
cash equivalent of same if you are ineligible for continued coverage) for a
period of 18 months from the Termination Date.

 

4.                                  No Mitigation.  You shall not be required to
mitigate the amount of the Severance Payment or any other benefit provided under
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payment or benefit provided for in this Agreement be reduced by any
compensation earned by you as the result of other employment, by retirement
benefits, or be offset against any amount claimed to be owed by you to the
Company or otherwise (except for any required withholding taxes); provided, that
if the Company makes any other severance payments to you under any other program
or agreement, such amounts shall be offset against the payments the Company is
obligated to make pursuant to this Agreement.

 

III.                                 Miscellaneous.

 

1.                                  Employee’s Obligations.  Upon the
termination of employment, you shall promptly deliver to the Company all
property of the Company and all material documents, statistics, account records,
programs and other similar tangible items which may by in your possession or
under your control and which relate in a material way to the business or affairs
of the Company or its subsidiaries, and no copies of any such documents or any
part thereof shall be retained by you.

 

2.                                  Entire Agreement.  This Agreement and the
“Employee Non-Disclosure, Non-Competition & Inventions Agreement” previously
executed by you covers the entire understanding of the parties as to the subject
matter hereof, superseding all prior understandings and agreements related
hereto.  No modification or amendment of the terms and conditions of this
Agreement shall be effective unless in writing and signed by the parties or
their respective duly authorized agents.

 

3.                                  Governing Law.  This Agreement shall be
governed by the laws of The Commonwealth of Massachusetts, as applied to
contracts entered into and performed entirely in Massachusetts by Massachusetts
residents.

 

4.                                  Successors and Assigns.  This Agreement may
be assigned by the Company upon a sale, transfer or reorganization of the
Company.  Upon a Change of Control, the Company shall require the successor to
assume the Company’s rights and obligations under this Agreement.  The Company’s
failure to do so shall constitute a material breach of this Agreement.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their successors, permitted assigns, legal representatives and heirs.

 

5

--------------------------------------------------------------------------------


 

Kindly indicate your acceptance of the forgoing by signing and dating this
Agreement as noted below, and returning one fully executed original to my
attention.

 

 

 

Very truly yours,

 

 

 

 

 

Vertex Pharmaceuticals Incorporated

 

 

 

 

 

 

 

 

By:

/s/Matthew W. Emmens

 

 

 

Matthew W. Emmens

 

 

 

President, Chairman and

 

 

 

Chief Executive Officer

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

/s/Lisa Kelly-Croswell

 

 

Lisa Kelly-Croswell

 

 

 

 

 

2/16/10

 

 

Date

 

 

 

6

--------------------------------------------------------------------------------
